DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
A method of predicting improved performance of a digital subscriber line (DSL) line before a DSL optimizer in the DSL management system optimizes performance of the DSL line, the method comprising: obtaining from a DSL controller: a current state of performance of the DSL line before optimization; a target state of performance of the DSL line after optimization; and a measure of DSL line characteristics of the DSL line; identifying, from among a plurality of records associated with optimizing performance of a plurality of DSL lines, a subset of the records associated with optimizing performance of a subset of DSL lines having a similar measure of DSL line characteristics as the DSL line for which improved performance is to be predicted; obtaining a 


Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art being The closest prior art being Cioffi et al. US 20050271075, Rhee et al. US 20060098725, and Feng et al. US 20090316730. Cioffi discloses a DSL optimizer that collects and analyzes operational data to determine compliance, requirements may be imposed for a DSL line to be eligible for the reward, such as the requiring the DSL line to provide operational data to the controller and requiring the DSL line's acceptance of control signals from the controller, the controller can use the operational data and line control to enhance system operation. Rhee discloses estimates of a communication system configuration, such as a DSL system, are based on operational data collected from a network element management system, protocol, users, operational data 
Prior art of record does not disclose, in single or in combination, obtaining from a DSL controller: a current state of performance of the DSL line before optimization; a target state of performance of the DSL line after optimization; and a measure of DSL line characteristics of the DSL line; identifying, from among a plurality of records associated with optimizing performance of a plurality of DSL lines, a subset of the records associated with optimizing performance of a subset of DSL lines having a similar measure of DSL line characteristics as the DSL line for which improved performance is to be predicted; obtaining a probability that the DSL optimizer will optimize the performance of the DSL line from the current state of performance to the target state of performance, based on a statistical analysis of the identified subset of records associated with optimizing performance of the subset of DSL lines that detects instances when the DSL optimizer previously has optimized the performance of the subset of DSL 2lines from a same or similar state as the current state of performance to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE JAGANNATHAN whose telephone number is (571)272-3163.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 469-295-9193.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468